 


110 HRES 1286 EH: Recognizing and celebrating the 20th anniversary of the National Black Arts Festival.
U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1286 
In the House of Representatives, U. S.,

July 23, 2008
 
RESOLUTION 
Recognizing and celebrating the 20th anniversary of the National Black Arts Festival. 
 
 
Whereas the National Black Arts Festival (NBAF) is a nonprofit cultural institution based in Atlanta, Georgia, that celebrates the artistic contributions of people of African descent and their impact on world cultures; 
Whereas the mission of the NBAF is to engage, cultivate, and educate diverse audiences about the arts and cultures of the African Diaspora and provide opportunities for artistic and creative expression; 
Whereas the NBAF was founded in 1987 after a study commissioned by the Fulton County Arts Council found an unmet need for a festival celebrating and advancing the work of black artists; 
Whereas the study provided compelling reasons why the Atlanta community was the right place for such a festival, which led local government and civic leaders to help establish the NBAF and present the first summer festival in 1988; 
Whereas, in July 1988, the 10-day event served as the country’s first-ever summer festival featuring hundreds of artists of African descent, where 500,000 attendees took part in a triumphant celebration of African art, music, and culture; 
Whereas, over the last 20 years, the NBAF has connected with people of all ages and races and celebrated diversity while striking a common chord that resonated with all Americans like no other festival or presenting arts organization; 
Whereas the organization has evolved into a year-round cultural institution dedicated to serving artists, audiences, teachers, and students by providing opportunities for artistic and creative expression and sponsoring educational and humanities programs to deepen historical and cultural understanding; 
Whereas the NBAF has a global perspective, celebrating the contributions of people of African descent and their impact on world cultures, as well as recognizing the great diversity of the African diaspora throughout the world; 
Whereas festival programming is carefully chosen to ensure that three generations are at the table, recognizing the need to appeal to a broad range of ages; 
Whereas the mission of the NBAF has given the organization a clear focus and understanding of its niche, which has allowed the NBAF to succeed locally and nationally; 
Whereas dedicated volunteers, consistently high quality work, and continued support from the funding community has enabled the NBAF to stand above its peers; 
Whereas the NBAF adds a unique and necessary dimension to Atlanta’s cultural landscape as one of the city’s leading art institutions; 
Whereas the NBAF has touched more than 5,000,000 people through music, dance, theater, film, visual arts, literary arts, and family events over the past 2 decades; 
Whereas the NBAF has become the premier festival of its kind in the United States; and 
Whereas the 20th anniversary of the first summer festival provides an occasion to honor the importance of the NBAF in its cultural fabric of greater Atlanta and all of America: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the important role that arts and arts education plays in the lives of millions of Americans; 
(2)recognizes the continuing contributions and influence of African-American art work to America’s cultural life; 
(3)urges all citizens to support efforts to strengthen artistic training and appreciation in schools; and 
(4)recognizes the 20th anniversary of the National Black Arts Festival. 
 
Lorraine C. Miller,Clerk.
